 Case 1:20-cv-10416-NLH-JS Document 2-4 Filed 08/13/20 Page 1 of 1 PageID: 32




KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
fax: (732) 491-2120
Attorneys for Petitioners

                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


NEW JERSEY BUILDING LABORERS) Hon.
STATEWIDE BENEFIT fUI’.IDS AND THE)
TRUSTEES THEREOF,                 ) Civil Action No. 20-
                                                    )
              Petitioners,                          )               CIVIL ACTION
                                                    )
       v.                                           )       CERTIFICATE OF SERVICE
                                                    )
JOHN D. LAWRENCE, INC.,                             )
                                                    )
               Respondent.                          )


       I hereby certify that a copy of the Civil Cover Sheet, Petition To Confirm Arbitration

Award and the Entry of Judgment, Notice of Motion To Confirm Arbitration Award, Statement

That No Brief Is Necessary, Proposed form of Order, Proposed Form of Judgment, and the

within Certificate of Service were sent, simultaneously, via first class and certified mail/r.r.r, to

Respondent at the address as follows:

                       John D. Lawrence
                       279 Mount Royal Road
                       Sewell, New Jersey 08080




                                                        Torres

DATED: August 13, 2020
